Citation Nr: 1628315	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral axillary scars, status post mastectomy for gynecomastia.

2.  Entitlement to a compensable rating for a left testicle varicocele.

3.  Entitlement to a rating in excess of 20 percent for a left ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the St. Petersburg, Florida RO.

The Board decides the scar issue below.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has four linear scars on the anterior trunk that measure, at most, 2 centimeters (cm) in length.

2. These scars are painful, stable, and do not cause limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for 4 painful scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Codes 7800-7805 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service VA medical treatment, and reports of VA compensation examinations in November 2011 and March 2013.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history and a complete review of the claims file.  Moreover, the Veteran has not objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran had a Board Hearing in April 2016 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  VA has complied with general due process considerations.  See 38 C.F.R. § 3.103 (2015). 

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Scars

VA received the Veteran's claim for a compensable rating for bilateral axillary scars, status post mastectomy for gynecomastia, in August 2011.  VA has rated the disability as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, since 2008.  

Diagnostic Code 7805 requires disabling effects of scars not considered under Diagnostic Codes 7800-7804 to be rated under an appropriate diagnostic code.  Here, the Board finds the Veteran's 2016 hearing probative.  He testified that his scars resulted in "itchiness" and "pain."1  Accordingly, pursuant to Butts v. Brown, 5 Vet. App. 532, 538 (1993), the Board finds it is more appropriate to rate the disability under Diagnostic Code 7804.  This code relates most directly to the symptomatology the Veteran demonstrates.

Under the criteria of current Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful. 

Note (1) to Diagnostic Code 7804 defines an unstable scar as "one, where for any reason, there is frequent loss of covering of skin over the scar."  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable scars.

VA examined the Veteran in 2011 and 2013.  In 2011, the examiner noted two scars - one scar on the left lateral pectoral and one scar on the right lateral pectoral, with both measuring one cm in length and both being linear.  In 2013, the examiner noted four scars - the two scars above plus one on the right inferior pectoral and one on the left inferior pectoral.  The left lateral pectoral measured 2 cm in length, while the remaining three scars measured 1 cm in length.  All four scars were linear.  Given the discrepancy in the number of scars between the two exams, the Board has considered the Veteran's testimony and a 2008 scars examination for additional information.  Both of these sources cite four scars, so the Board will analyze the disability with this number.

The Board finds the Veteran has four linear scars, of the lengths measured above, on his anterior trunk.  Neither VA examiner found the scars painful.  In contrast, in a June 2013 statement, the Veteran said he takes "Meloxicam and Norco for swelling and pain."  This statement, when combined with the Veteran's 2016 testimony, suggests these scars are "painful," as that term is used in Diagnostic Code 7804.  Additionally, neither VA examiner found these scars to be "unstable," nor does the Veteran allege that they are.  Given the number of painful scars, the Veteran merits a 20 percent rating under Diagnostic Code 7804.  He does not merit a higher rating under Diagnostic Code 7804 because he does not have five or more scars that are painful or unstable.  

The Board has considered other Diagnostic Codes, but it finds they do not apply.  Specifically, Diagnostic Code 7800 concerns scars of the face, head, or neck, but the Veteran's scars are on his anterior trunk.  Diagnostic Codes 7801 and 7802 apply to scars that are nonlinear, but the Veteran's scars are linear. 

Extraschedular Consideration

The Veteran has not raised, and the evidence does not suggest, that referral for an extra-schedular evaluation is warranted for this disability.  The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).   When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation is adequate.  Evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present.  

The Board finds that there are no additional symptoms of the scar that are not reasonably addressed by the rating schedule.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disorder.

ORDER

A 20 percent evaluation is granted for bilateral axillary scars, status post mastectomy for gynecomastia.


REMAND

First, the claims file shows VA treated the Veteran at four facilities - three in Florida and one in Georgia.  The Veteran testified that VA provided him with extended physical therapy for his ankle disability, but the file shows only a single record from one of the facilities.  Additionally, in a VA Form 9 received in February 2013, the Veteran stated he "take[s] Norco ... to help with pain" for his varicocele and that he has "gone to [a] specialist over the years" for treatment. Given this, remand is warranted to attempt to obtain the outstanding treatment records.  

Second, the Veteran, in a November 2011 statement, noted that Dr. S. submitted records to the RO in October 2011.  These records are not in the claims file, so the RO should notify the Veteran and assist him in obtaining them.  

Third, the Veteran testified that his ankle disability had worsened since his 2013 examination.  The Board will grant him another examination.  However, the Veteran is advised that both the 2011 and 2013 examiners expressly found the Veteran displayed "poor effort" which made the examinations "unreliable/inconsistent."  The Board will consider the Veteran's credibility when 
it adjudicates this issue.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain:

(a) all VA treatment records from the Gainesville VAMC, dated since August 2010 (one year prior to the increased rating claim); 
(b) all VA treatment records from the Tampa VAMC, dated since August 2010 (one year prior to the increased rating claim); 
(c) all VA treatment records from the Jacksonville VAMC, dated since August 2010 (one year prior to the increased rating claim); and
(d) all VA treatment records from the Albany, GA CBOC, dated since August 2010 (one year prior to the increased rating claim); 
(e) the private treatment records from Dr. S., as detailed in the Veteran's statement, which VA received on November 17, 2011.

2. Schedule an examination to determine the current severity of the Veteran's left ankle disability.  In addition to the normal protocol, the examiner is asked to expressly state whether the Veteran has ankylosis.  His June 2013 statement suggests that "he cannot move" the ankle "the majority of the time.  However, his 2016 testimony was that "I am not going to say that's it's frozen in place" ( p. 7 of transcript).

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


